Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to U.S. Patent Appl. No. 17/199,929 filed on March 12, 2021.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Applicant’s claim for the benefit of PCT national stage application, filed under 35 U.S.C. 371, is acknowledged. 
Applicant filed an amendment on July 15, 2022 under 37 CFR 1.111 in response to a non-final rejection mailed on April 25, 2022.  Applicant has amended claims 1, 7, 13 and 20, and has canceled claims 4-5, 10-11 and 16-17. 
Claims 1-3, 6-9, 12-15 and 18-20 are currently pending.

Response to Arguments
Applicant's Arguments/Remarks filed on July 15, 2022 have been fully considered.
With respect to rejection of claims 1-20 on the ground of non-statutory double patenting as being unpatentable over claims 1-20, respectively, of U.S. Patent No. 10,972,725 (Patent ‘725), applicant has argued that in view of amendments to claim 1, the obviousness argument can no longer be used.
However, the amendments made to claim 1 are well-known in the art of video coding as it applies to intra-prediction modes in HEVC (high-efficiency video coding), as demonstrated in FIGS. 3-4, pars. 52-53 of Seregin et al., US 2018/0098064 A1 (Seregin).
Applicant’s amendment to claim 1 necessitated a new ground of rejection as indicated in the following Office action. The non-statuary double patenting rejection is maintained but the basis for rejection is changed to argue that the combination of Patent ‘725 and Seregin disclose all the limitation of claim 1.
	

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20, respectively, of U.S. Patent No. 10,972,725 (Patent ‘725) in view of Seregin et al., US 2018/0098064 A1, FIGS. 3-4, pars. 52-53. 
Although the claims at issue are not identical, they are not patentably distinct from each other because:
The claims in conflict simply differ in wordings and not in substance such that resolving the differences between claim 1 of the instant application and claim 1 of Patent ‘725 in combination with Seregin, would have been obvious to a person of ordinary skill in the art such that a PHOSITA, before the effective filing date of the instant application, would have been able to resolve the differences between the limitations of claim 1 of Patent ‘725 with claim 1 of the instant application by combining Patent ‘725 and Seregin. This is demonstrated in the following table that shows conflicting claims side by side.
Note: In the following, the strikethrough or double-bracketed portions of amended claims, if any, have been deleted in order to make amended claims more readable.  Only the additions to the claims are marked as underlined.
	
Application 17/199,929

Claim 1.   A decoder, comprising: one or more processors; and a memory coupled to the processors, wherein the one or more processors are configured to: determine a list of Most Probable Modes (MPMs) for a current block of a video frame encoded in a video bitstream, wherein when at least one condition is satisfied, the list of MPMs comprise: a direct current (DC) mode, an intra prediction mode corresponding to a value of 50, an intra prediction corresponding to a value of 18, an intra prediction mode corresponding to a value of 46, and an intra prediction mode corresponding to a value of 54; obtain a MPM flag for the current block from the video bitstream, wherein the MPM flag indicates whether an intra prediction mode for the current block is in the list of MPMs for the current block; obtain a MPM index for the current block from the video bitstream, when the MPM flag indicates that the intra prediction mode for the current block is in the list of MPMs for the current block; determine the intra prediction mode for the current block based on the MPM index and the list of MPMs for the current block; and reconstruct the current block using reference samples determined based on the intra prediction mode for the current block.

Patent ‘725

Claim 1.  A decoder, comprising: one or more processors; and a non-transitory computer-readable storage medium coupled to the processors and storing programming for execution by the processors, wherein the programming, when executed by the processors, configures the decoder to: determine a set of Most Probable Modes (MPMs) for a current block of a video encoded in a video bitstream, wherein when at least one condition is satisfied, the set of MPMs comprise: a Planar mode, a DC mode, a Vertical mode, a Horizontal mode, an intra prediction mode corresponding to a value of the Vertical mode with a first offset, and an intra prediction mode corresponding to the value of the Vertical mode with a second offset; obtain an (MPM) flag for the current block from the video bitstream, the MPM flag indicating whether an intra prediction mode for the current block is in the set of MPMs for the current block; obtain an MPM index for the current block from the video bitstream, when the MPM flag indicates that the intra prediction mode for the current block is in the set of MPMs for the current block; determine the intra prediction mode for the current block based on the MPM index and the set of MPMs for the current block; and reconstruct the current block using reference samples determined based on the intra prediction mode for the current block.


	While, for the sake of brevity, the above table shows conflicting claims 1, the remaining claims 2-20 of the application and Patent ‘725 were reviewed and it was determined that they two sets cover the same scope. 
Applicant is respectfully advised that the prosecution of the instant application as to the merits over prior art is closed and the application would be in condition for allowance if the double patenting rejection is overcome. 

	Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claims 1-20 are allowed over prior art of record.
A statement of reasons for indication of allowable subject matter is outlined in the previous Office action dated April 25, 2022.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Citation of Pertinent Prior Art
The prior art made of record and not relied upon but considered pertinent to applicant’s disclosures:
Gu et al., WO 2013/002556 A2, discloses system and method for decoding high definition video.
Ko et al., US 2021/0037259 A1, discloses system and method for video signal processing.
Maani et al., US 9,451,260 B2, discloses intra-mode coding in HEVC.
Seregin et al., US 2018/0264289 A1, discloses method and apparatus for coding and decoding video.
Park et al., US 9,036,704 B2, discloses image decoding method using intra prediction mode.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA AGHEVLI whose telephone number is (571) 272-9450. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

REZA AGHEVLI
Primary Examiner
Art Unit 2485



/REZA AGHEVLI/Primary Examiner, Art Unit 2485